Citation Nr: 1135038	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  06-10 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for migraine headaches.

2.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran appears to have had active service from June 1977 until January 1983 and from September 1983 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2003 and June 2005 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Also on file is a transcript from a hearing held at the RO in December 2006.  

A travel Board hearing was held in July 2009 before the undersigned Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2010) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The claims on appeal were previously before the Board in November 2009, at which time they were remanded for additional evidentiary development.  As will be further explained herein, there has been substantial compliance with the actions requested in that Remand and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).




FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected migraine headaches have not been productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  For the entire appeal period, the evidence reflects that the Veteran's PTSD with depression has been productive of occupational and social impairment with reduced reliability and productivity with difficulty in establishing and maintaining effective work and social relationships, but has not been productive of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for migraine headaches, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8100 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a schedular evaluation of 50 percent for service-connected PTSD have been met for the entirety of the appeal period extending from October 19, 2004.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include a discussion to the effect that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The claim involving headaches arises from the Veteran's disagreement with the initial disability rating following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

With respect to the issue on appeal pertaining to an increased evaluation for PTSD, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  This notice was provided to the Veteran in letters dated in July 2008 and December 2009.  The RO readjudicated the claim in a Supplemental Statement of the Case issued in March 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  The Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  Vazquez-Flores, 22 Vet. App. at 49.

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate claims for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The Veteran's service treatment records (STRs) have been obtained as well as VA and private treatment records, evaluations and statements.  The file also contains lay statements and arguments provided by the Veteran and his spouse.  Numerous VA examinations have been conducted in this case, with recent neurological and psychiatric evaluations conducted by VA in 2010.

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).

INCREASED EVALUATIONS

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the present appeal involving headaches.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

      A.  Initial Evaluation - Migraine Headaches

In a rating action dated in August 2003, service connection was established for migraine headaches, for which an initial 30 percent disability rating was assigned effective from April 18, 2000, the date of a successful claim to reopen.

When seen in June 2000, the Veteran gave a history of sustaining head trauma during service in 1987.  He reported that his headaches were less frequent and intense since he was started on Propanolol.  An assessment of stable migraine headaches was made  In an addendum added in July 2000, a VA staff physician opined that the Veteran was suffering from migraine headaches related to head trauma he experienced in 1987.  

In December 2000, the Veteran underwent a private evaluation conducted by Dr. W.  He reported that he had been suffering from headaches since sustaining head trauma in 1987 when he was struck in the head by a beer bottle.  It was noted that the headaches were treated with oral medication.  A clinical impression of status post closed head injury with secondary headaches was made.  

The Veteran presented testimony at a travel Board hearing held in August 2002.  At that time, service connection had not yet been established for headaches and the issue before the Board involved reopening the service connection claim for headaches.  The Veteran indicated that he suffered from headaches once or twice a month and was on medication for control which had reduced symptoms such as nausea and vomiting.  He stated that the attacks usually lasted about an hour.  He further explained that he was employed by VA and that the headaches only impacted employment when they came on, following which he sometimes called in to take off or worked through them.

A VA neurological evaluation was conducted in June 2003 and the claims folder was reviewed.  The Veteran reported having headaches averaging about once a week, accompanied by symptoms of extreme sensitivity to light and noise, as well as occasional symptoms of nausea and vomiting.  He indicated that he took Inderal, Amitriptyline and Midrin for headaches, but could not take Midrin and work due to excessive drowsiness.  

A July 2003 VA neurology note revealed that the Veteran worked for VA as a receptionist.  It was noted that he experienced headache attacks about 2 times a month with smaller headaches in between.  He indicated that he took Midrin for acute attacks, but noted that this was a problem as he also drove a shuttle bus for VA.  He also indicated that he took Amitriptyline and Trazodone for treatment of headaches, which contributed to his sleepiness.  An April 2004 record indicates that the Veteran was having headaches one time a week instead of 2 to 3 times a week.  Migraine headaches in better control and with a change in medication dosage, was assessed.

The file contains an April 2004 statement from a VA doctor indicating that due to the Veteran's severe headaches, he was unable to drive long distances (over 30 miles) because eye strain and light aggravated his headaches.  It was noted that headaches occurred at least once a week. 

The Veteran presented testimony at a hearing held at the RO in December 2006.  He indicated that he had been experiencing headaches once or twice a week for years, and had problems with light sensitivity.  He reported that he was advised by a doctor to discontinue driving to his job with VA and also mentioned that he had to change positions within VA.  In this regard, he explained that he had worked as a shuttle driver, but due to concerns regarding driving and taking medications to control headaches, he was assigned to a desk job.  He noted that due to headaches, he occasionally needed to take off work or call in sick. 

He also presented testimony at a travel Board hearing held in July 2009.  He indicated that he sought medical treatment for his headaches, but did not identify any specific hospital or emergency room visits for treatment.  He also reported that he still worked full-time at a VA medical center (VAMC). 

A VA neurological evaluation was conducted in May 2010 and the claims file was reviewed.  It was noted that the Veteran still worked at a VAMC.  The report contained a specific finding to the effect that the Veteran's headaches had not required prescribed bed rest or been productive of any incapacitating episodes during the last 12 month period.  The Veteran reported that a physician recommended rest for headaches, and noted that he had missed work 2 to 3 times during the past year; also denying having any emergency room visits or hospitalizations for headaches.  The report stated that the Veteran could perform the activities of daily living and could drive short distances.  It was noted that the headaches had gotten progressively worse and were occurring on a weekly basis.  Mild to moderate migraine headaches were diagnosed.  

The examiner explained that the Veteran got prostrating/incapacitating headaches on a weekly basis, lasting an hour, during which time he could not do anything.  It was estimated that functional loss was about 2 to 3 days during the past year and the examiner opined that it was less likely than not that headaches were productive of severe economic inadaptability.  

Analysis

The Veteran contends that his service-connected migraine headaches warrant an initial evaluation in excess of 30 percent.

The Veteran's service-connected migraine headaches have been assigned an initial 30 percent disability rating for the entirety of the appeal period extending from April 2000, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).  The provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100, provide for a 50 percent rating for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is assigned for migraine with characteristic prostrating attacks occurring on an average once a month over last several months.  Id.  

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

In order to be entitled to a rating in excess of the assigned 30 percent rating, the evidence must show that the Veteran has headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Having evaluated both the lay and clinical evidence presented for the record, the Board cannot conclude that the criteria for the assignment of an initial 30 percent evaluation have been met for any portion of the appeal period.  

Although evidence establishes that the Veteran has headaches more frequently than once a month, consistent with the rating criteria for assignment of a 30 percent evaluation, the evidence does not demonstrate very frequent and prolonged migraines resulting in severe economic inadaptability, as required for a 50 percent evaluation.  Significantly, the use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  See Melson v. Derwinski, 1 Vet. App. 334 (1991); compare with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Here, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating (at least what could be considered most of them), each of the criteria listed in the 50 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

When evaluated in 2010, a VA examiner explained that the Veteran got prostrating/incapacitating headaches on a weekly basis, lasting an hour, during which time he could not do anything.  However, the same examination report also contained a specific finding to the effect that the Veteran's headaches had not required prescribed bed rest or been productive of any incapacitating episodes during the last 12 month period, indicating that his headaches were not completely prostrating.  The evidence on this point is unclear and as such with resolution of the benefit of the doubt applied to this specific point only, arguably the headaches may be considered prostrating.  The evidence does not reflect that the Veteran's headaches are prolonged, and it is well-documented that his headaches are treated with various medications depending on intensity, with some relief.    

Even if it were determined that the Veteran had frequent, prolonged and prostrating headache attacks, the primary basis for the denial of the claim is the lack of evidence showing that headaches are productive of severe economic inadaptability.  The Board acknowledges that the Veteran's headaches have resulted in a medical restriction from driving distances over 30 miles, and have required use of leave from work at times.  Significantly, evidence reflects that the Veteran has been a long-term (28 years) VA employee and there is no indication that his job is at risk due to his headache disorder or leave taken in association with this disorder.  In addition, when evaluated by VA in 2010, the examiner estimated that functional loss attributable to headaches was about 2 to 3 days of missed work during the past year and opined that it was less likely than not that headaches were productive of severe economic inadaptability.    

To the extent that the Veteran has contended that his headaches are productive of severe economic inadaptability, in light of the complexity of the evidence in this case which is reflective of several medical conditions productive of impairment and contributing to the overall disability picture, it is well-established that laypersons without medical training, such as the Veteran, are not competent to comment on medical maters such as diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  As such, the clinical evidence, VA examination findings of 2010, as well as the Veteran's solid and long-standing work history are considered more probative evidence than his lay statements with respect to addressing the specific matter of economic inadaptability due to service-connected headaches.

In summary, the evidence on file does not show that the Veteran has migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Board finds that the preponderance of the evidence is against the Veteran's claim, and accordingly, it must be denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Based on the foregoing, service connected migraine headaches have been appropriately assigned an initial 30 percent evaluation, which is continued for the entirety of the appeal period.  38 C.F.R. 4.124(a), Diagnostic Code 8100 (2010).  See Fenderson, 12 Vet. App. at 119.

	B.  Increased Evaluation - PTSD

By rating action of April 1999, service connection was established for depression for which an initial 10 percent evaluation was assigned effective from June 1998. 

In October 2004, the Veteran filed an increased rating claim for depression as well as a service connection claim for PTSD.  In support of the claim, a lay statement was provided by the Veteran's spouse in October 2004.  She described symptoms the Veteran's symptoms of isolation, withdrawal and nightmares, which she attributed to his depression/PTSD.  

Upon VA mental health evaluation of October 2004, the Veteran gave a history of depression secondary to headaches, beginning in 1988 or 1989.  He identified symptoms including: depression; isolation; crying; irritability and sleep impairment.  He denied having suicidal or homicidal ideation.  Preoccupation with and flashbacks of an event in service during which the Veteran was hit over the head with a beer bottle at an employee picnic, causing the onset of his chronic headaches, was noted.  The report indicated that the Veteran was married, in a good relationship, and had 3 children.  Mood disorder secondary to a medical disorder, and noncombat related PTSD were diagnosed.  

Also on file is a January 2005 VA PTSD intake report.  The Veteran's complaints included: intrusive thoughts, insomnia, social isolation, depression, and anger problems, as well as re-experiencing.  The report reflected that the Veteran was married and worked for a VAMC.  It was noted that results from an assessment revealed that the Veteran was a highly distressed individual who lacked the resources to develop and maintain alternative coping strategies.  His primary problems reportedly involved isolation, as well as anger and aggressive behavior, as demonstrated by numerous aggressive outbursts against his wife.  The Veteran was referred for treatment through a trauma recovery program.  

A VA examination was conducted in March 2005.  It was noted that the Veteran had been married for 7 years, and was employed at a VAMC, where he had worked for 22 years.  He reported that his children had difficulty understanding the problems caused by his headaches and psychiatric disorder and were disappointed that he was not more participatory with them.  The Veteran's reported symptoms included: sleep impairment (due to shift work), poor appetite, no hobbies, and reduced concentration.  He denied having suicidal ideation.  On mental status examination, the Veteran was well-oriented and appropriately groomed.  Thought content and processes were within normal limits.  There was no evidence of delusions or hallucination and the Veteran denied having suicidal or homicidal ideation.  Speech was normal and there was no indication of gross memory loss or impairment.  The examiner mentioned that the Veteran had no meaningful social relationships and no longer engaged in any of the recreational pursuits that he used to enjoy.  Recurrent, moderate major depressive disorder was diagnosed and a Global Assessment of Functioning (GAF) score of 55 was assigned.  

In May 2005, a VA PTSD examination was conducted.  It was noted that the Veteran was still employed, but that his work performance was up and down and he was missing a great deal of work, using up almost all of his leave.  The Veteran continued to report that he had no friends, no meaningful hobbies, and was isolated.  He also acknowledged having symptoms of hypervigilence, irritability, and poor concentration (primarily attributed to headaches).  On mental status examination, the Veteran was well-oriented and appropriately groomed.  Thought content and processes were within normal limits.  There was no evidence of delusions or hallucination and the Veteran denied having suicidal or homicidal ideation.  Speech was normal and there was no indication of gross memory loss or impairment.  The examiner mentioned that the Veteran had no meaningful social relationships and no longer engaged in any of the recreational pursuits that he used to enjoy.  The examiner concluded that the criteria for a diagnosis of PTSD were met and explained that the Veteran had depression related to a chronic medical condition (headaches), and PTSD related to an assault in service.  A GAF score of 52 was assigned.  

By rating action of June 2005 (on appeal), service connection was granted for PTSD and this condition was associated with service-connected depression, for which combined 30 percent evaluation was assigned, effective from October 2004.

A VA record dated in March 2006 indicates that the Veteran experienced a flare-up of depressive and PTSD symptoms while working at the VAMC during Hurricane Katrina.  The entry indicated that the Veteran was having intrusive thoughts of the smells of human feces, filth and death, and it was noted that he had worked in the ER without light and electricity, doing 16 to 20 hour shifts.  It was further noted that the Veteran was screaming in his sleep, having fits of rage with temper flare-ups and screaming at his wife, and experiencing nightmares. 

The file contains an August 2006 statement from a VA staff psychiatrist explaining that the events of Hurricane Katrina had caused an exacerbation of the Veteran's PTSD and depressive conditions, and had impaired his ability to function socially and in the workplace.  Symptoms of anger, rage, flashbacks, intrusive thoughts and a recent panic attack were documented.  The psychiatrist stated that the PTSD flare-up had caused the Veteran to take a leave of absence from VA and it was noted that he continued to be profoundly depressed, with anergia, anhedonia and transient suicidal thoughts.  The psychiatrist indicated that due to the severity of the PTSD and depression, which were affecting the Veteran's ability to work, an increased evaluation should be considered.  The psychiatrist added that he had encouraged the Veteran to seek early retirement, as the stress of work was having a negative impact on his mental health, and felt that the Veteran should be considered unemployable due to PTSD and depression.

The Veteran presented testimony at a hearing held at the RO in December 2006.  He explained that he experienced an exacerbation of PTSD while working at the VAMC ER during Hurricane Katrina.  

A VA PTSD examination was conducted in April 2008 and the claims file was reviewed.  It was noted that the Veteran was still working for the VAMC and was still reliving events which occurred during Hurricane Katrina.  He complained of nightmares and night sweats, sleep impairment, feelings of irritability and anger with two to three episodes of angry outbursts a week - at home but not at work, and significant absenteeism.  He also described having symptoms of forgetfulness and lack of concentration and it was reported that he was not interacting with his wife and children.  

On mental status examination, the Veteran was well-oriented and appropriately groomed.  Mood was depressed.  Memory functions were grossly intact and speech was normal.  The Veteran denied having suicidal or homicidal ideation.  He noted improved sleep with medications.  Thought content and processes were described as over-focused on Hurricane Katrina.  Judgment was assessed as functional with marginal insight.  Chronic PTSD and major depressive disorder were diagnosed and GAF scores of 52 (PTSD) and 65 (depression) were assigned.  The examiner explained that PTSD was impacting the Veteran's psychosocial functioning and quality of life to a moderate degree.  It was noted that the Veteran had a long and consistent work history with VA, despite the fact that he occasionally needed to take time off.  

The Veteran presented testimony at a travel Board hearing held at the RO in July 2009.  He explained that he experienced an exacerbation of PTSD while working at the VAMC ER during Hurricane Katrina and stated that he had worked for VA for 28 years.  

In September and December 2009, second and third medical statements were offered by the Veteran's treating psychiatrist, Dr. W., in support of an increased rating to 70 percent.  The psychiatrist noted that the Veteran's PTSD and depressive conditions had been severely disabling at work and resulted in the use of a large amount of leave since 2006.  It was also reported that the Veteran was unable to attend work training in New Orleans due to panic attacks and intrusive memories of Hurricane Katrina.  The psychiatrist mentioned that the Veteran's conditions had caused profound social impairment and marital trouble, with manifestations of explosive temper, an episode of destruction of furniture (2008), violent and homicidal thoughts, as well as severe social withdrawal and emotional numbing.  The psychiatrist summarized that the Veteran's conditions were manifested by occupational and social impairment with deficiencies in most areas, including work, family, relations and mood, as well as difficulty in adapting to a stressful circumstance at work and an inability to establish and maintain effective relationships.

The most recent VA psychiatric examination was conducted in May 2010 and the claims file was reviewed.  It was noted that the Veteran was still employed at the VAMC.  He denied having any disciplinary problems and reported that he was doing well on the job.  The Veteran complained of problems with concentration, numbness and detachment.  He also indicated that he was having problems getting along with his family members and did not like to go out.  Mental status examination revealed that the Veteran was well-oriented and appropriately groomed.  Speech was normal.  Mood was described as down and affect was tearful.  The Veteran denied having suicidal or homicidal ideation.  Thought process and content was within normal limits.  The Veteran complained of concentration problems which were not evident on examination.  Judgment was described as functional.  

The examiner noted that the Veteran did not report having nightmares on examination was sleeping better with medication.  The examiner was unable to reconcile the difference in GAF scores made in 2008, but observed that the Veteran was clearly not having significant impairment.  The VA examiner observed that Dr. W.'s private medical statements detailed the Veteran's occupational impairment, but noted that the Veteran himself reported that work was the one place where he felt comfortable and successful.  The examiner noted that Dr. W.'s assessment could be explained as possible over-interpreting symptoms.  The VA examiner did agree with Dr. W. to the effect that the Veteran's depressive symptoms were part of his PTSD and not a separate disorder.  The examiner indicated that on testing, the Veteran acknowledged having mild symptoms of anxiety, depression, intrusive experiences and avoidance.  Chronic PTSD was diagnosed and a GAF score of 55 was assigned.  The examiner further noted that the Veteran's significant impairment was social, manifested by isolation. 

Analysis

The Veteran contends that an evaluation in excess of 30 percent is warranted for his service-connected PTSD with depression.  

The Veteran's disability due to service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the general rating formula for mental disorders, which became effective prior to the Veteran's claim for service connection, a 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.

According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school). A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The evidence establishes that consistently since October 2004, steady symptoms of depression, sleep impairment, disturbances of motivation and mood, hypervigilence and irritability have been documented, which are consistent with the enumerated criteria supporting both a 30 and 50 percent evaluations.  

Socially, evidence does reflect that the Veteran's participation in family and social activities is extremely limited, and that he is socially isolated with occasional angry outbursts at home. Private medical statements of 2008 and 2009 mention profound social impairment and marital trouble, with manifestations of explosive temper, an isolated episode of destruction of furniture (2008).  However, the facts confirm that the Veteran has been in a stable marriage for the entirety of the appeal period and that his three children continue to live with him and his wife.  This finding in and of itself is inconsistent with a demonstrated inability to establish and maintain effective relationships, as required to support a 70 percent evaluation.  Throughout the appeal period the Veteran has not had any disciplinary problems at work or problems with his co-workers, which is again inconsistent with a demonstrated inability to establish and maintain effective relationships, as required to support a 70 percent evaluation.  It does appear, however, that the Veteran has some social impairment and difficulty getting along with others including his family members, consistent with difficulty in establishing and maintaining effective work and social relationships as contemplated under the rating criteria supporting a 50 percent evaluation for PTSD.

Industrially, the evidence contained in the file reflects that the Veteran had been steadily employed by VA for almost 30 years, with no break in service except for a leave of absence taken after Hurricane Katrina.  There is no indication of any job-related problems or incidents.  It is clear that the Veteran's psychiatric conditions require him to take leave occasionally.  However, the evidence reflects that the Veteran is generally well-adjusted on the job.  Hence, difficulty in adapting to stressful circumstances (including work or a worklike setting) is not actually shown, despite the fact that the Veteran's treating private psychiatrist made a finding to this effect in his 2008 and 2009 statements.  Overall, the Veteran's occupational impairment is consistent with reduced reliability and productivity, as provided for in the regulatory criteria for a 50 percent rating.  However, occupational impairment with deficiencies in most areas, as is provided for in the regulatory criteria for a 70 percent rating, is not demonstrated.

As related to social and industrial impairment, the Veteran's GAF scores are also relevant.  GAF scores assigned during the appeal period have varied little, ranging from 52 to 55, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Such scores most closely comport with the rating criteria warranting the assignment of a 50 percent evaluation.  

Since October 2004, the lay and clinical evidence contains mention and/or indications of several of the enumerated criteria consistent with assignment of a 50 percent evaluation including: flattened affect, panic attacks; trouble concentrating, disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Further the GAF scores assigned during the appeal period have been indicative, generally, of moderate impairment.  In light of the aforementioned evidence and with the application of the benefit of the doubt in the Veteran's favor, the Board finds that for the entirety of the appeal period, the Veteran's service-connected PTSD most nearly approximates the criteria for a 50 percent evaluation under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, as occupational and social impairment with reduced reliability and productivity with difficulty in establishing and maintaining effective work and social relationships is demonstrated. 38 C.F.R. § 4.7 (2010).

However, the evidence fails to show nearly all of the enumerated criteria warranting the assignment of a 70 percent evaluation.  In this regard, the record contains isolated mention of suicidal ideation - not endorsed on VA examinations of 2005, 2008 or 2010; and no evidence of: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  Arguably, the only manifestation enumerated in this criteria documented on an occasional basis in the medical records are indications of impaired impulse control as manifested by screaming fits and one violent episode of broken furniture (2008) with no indication of recurrence.  This finding in and of itself and in the absence of essentially all of the other applicable manifestations, does not support the assignment of a 70 percent evaluation for PTSD.

Similarly, none of the enumerated criteria consistent with the assignment of a 100 percent schedular evaluation for PTSD have been clinically shown from October 2004 forward.  In this regard, there is no documentation of symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss of names of close relatives, own occupation, or own name.  Accordingly, at this point, the clinical evidence is not consistent with manifestations of PTSD indicative of total occupational and social impairment.  Id.  Moreover, given the Veteran's steady work history with VA of nearly 30 years, there is no basis for a finding of total occupational and social impairment.

In light of the aforementioned evidence and with the application of the benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's service-connected PTSD most nearly approximates the criteria for a 50 percent evaluation under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, as occupational and social impairment with reduced reliability and productivity with difficulty in establishing and maintaining effective work and social relationships is demonstrated.  38 C.F.R. § 4.7 (2010).  Resolving reasonable doubt in the Veteran's favor as to the severity of service-connected PTSD, the Board concludes that the criteria for an initial 50 percent evaluation are met for the entirety of the appeal period extending from October 19, 2004, and to this extent the appeal is granted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the preponderance of the evidence is against the assignment of an evaluation in excess of 50 percent for any portion of the appeal period.  Since the evidence relating to this specific matter is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable.

      C.  Extraschedular Consideration

The Board also recognizes that the Veteran and the record refer to the impact of the service-connected disability on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, consideration of the next analytical step is not undertaken and referral for extraschedular consideration is not required.  But if the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran and in the clinical records fit squarely within the criteria found in the relevant diagnostic codes (8100 and 9411) used for evaluating headaches and PTSD, respectively.  In short, for the reasons already set forth above in denying the appeal for an initial rating in excess of 30 percent for headaches, as well as the reasons for granting an increased rating of 50 percent for PTSD,  the rating criteria contemplate not only his symptoms but the severity of the condition.  Therefore, as the assigned ratings are adequate, analysis of the next step of whether an exceptional disability picture is presented is not for consideration and referral for extraschedular consideration is not warranted.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is still employed by VA, where he has steadily worked for almost 30 years.  As such, consideration of TDIU is not warranted.


ORDER

Entitlement to an initial rating in excess of 30 percent for migraine headaches, is denied.

Subject to the provisions governing the award of monetary benefits, an evaluation of 50 percent for PTSD is granted for the entirety of the appeal period extending from October 19, 2004.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


